Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Caplet (US 2012/0325091 A1) in view of Sauer et al. (US 2010/0068474 A1), Robbins et al. (US 6,300,294 B1) and Chen (US 2012/0024722 A1).



Regarding independent claim 1, 9 , 17 and claim 22: Caplet teaches (e.g., Figs. 9A-9B) a microelectronic device package comprising:
a host material ([0102]: 130b);
a gettering material ([0101]: 110);
a component ([0101]: 108) between the host material and the gettering material,
wherein the component (108) substantially encapsulates the gettering material (110); and 
wherein the component serves to prevent a reaction between the fluorochemical lubricant and the gettering material (Intended use, this limitation does not differentiate the claimed invention from the prior art structure).
The same material composition has same or similar properties (the intended use does not distinguish from the prior art);
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.
Caplet does not expressly teach 
a polymer host,
a polymer encapsulant,
the polymer encapsulant between the polymer host material and the gettering;
fluorochemical lubricant.
Sauer teaches (e.g., Fig. 1) a structure comprising getter material ([0020]: b),

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the component of Caplet, a polymeric component, as taught by Sauer, so as to seal sensitive materials inside the components or devices or to seal the components or devices themselves (Sauer: [0004]).
Robbins teaches (e.g., Figs. 1-2) a microelectronic device package comprising a fluorochemical lubricant (Col. 4, Lines 1-14: perfluorodecanoic acid, PFDA).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the component of Caplet as modified by Sauer, the fluorochemical lubricant, as taught by Robbins, so as to lubricate the MEMS moving parts and thus avoiding the device getting stuck and improve device liability.
Chen teaches (e.g., Figs. 1A-1B) a microelectronic device package comprising a polymer encapsulant ([0033]: encapsulation layer 150 encapsulating getter material 130a) and a polymer host ([0033]: host 170 includes polymer host material; e.g., acrylic or expoxy);
wherein the polymer encapsulant ([0033]: encapsulation layer 150) between the polymer host material ([0033]: host 170 includes polymer host material; e.g., acrylic or expoxy) and the gettering ([0033]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the component of Caplet as modified by Sauer and Robbins, the package comprising the polymer encapsulant between the polymer host material and the gettering, as taught by Chen, for the benefit of control the getting 
Regarding claim 3: Caplet, Sauer, Robbins and Chen teach the claim limitation of the microelectronic device package of claim 1, on which this claim depends,
wherein the gettering material comprises  anhydrides of inorganic acids, phosphoric acid, reducing agents, hydride bases, alkali metals, alkali metal alloys, reactive metals, reactive metal hydrides, inorganic salts or zeolite molecular sieves (Caplet: [0054]: titanium is a reactive metal).
Regarding claim 4: Caplet, Sauer, Robbins and Chen teach the claim limitation of the microelectronic device package of claim 1, on which this claim depends,
wherein the polymer encapsulant comprises high-density polyethylene (HDPE), polypropylene (PP), polystyrene (PS), hydrocarbon polymer, hydrocarbon waxes, rubber, polyamides (Sauer: [0019]-[0020]: hydrocarbon polymer). 
Regarding claim 5: Caplet, Sauer, Robbins and Chen teach the claim limitation of the microelectronic device package of claim 1, on which this claim depends,
wherein the fluorochemical lubricant comprises perfluorinated alkyl or perfluorinated polyalkylene oxide tail, and a polar head group (Robbins: Col. 4, Lines 1-14: perfluorodecanoic acid, PFDA).
Regarding claim 6: Caplet, Sauer, Robbins and Chen teach the claim limitation of the microelectronic device package of claim 1, on which this claim depends,
wherein the gettering material is a first gettering material (Caplet: [0101]: 110)
Caplet as modified by Sauer and Robbins does not expressly teach that

Caplet teaches (e.g., Fig. 6) a microelectronic device package comprising a first getter material ([0090]: 110a),
wherein the gettering material is a first gettering material ([0090]-[0091]: 110b), the microelectronic device package further comprising 
a second gettering material ([0090]-[0091]: 110a), 
wherein the second gettering material is capable of removing a byproduct of a reaction involving the first gettering material ([0090]-[0091]: the second gettering material 110b is intended to be used for removing a byproduct of a reaction involving the first gettering material).
Same material composition has same or similar properties (the intended use does not distinguish from the prior art);
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.
Regarding claim 7 and claim 15: Caplet, Sauer, Robbins and Chen teach the claim limitation of the microelectronic device package of claim 6, on which this claim depends.
Caplet as modified by Sauer and Robbins does not expressly teach that
wherein the polymer encapsulant is a first polymer encapsulant, 

Chen teaches (e.g., Fig. 5) a microelectronic device package comprising a polymer encapsulant ([0046]-[0049]: 150a, horizontally placed on device 120; layer 150a is a polymer encapsulant, see [0042]),
 a first gettering material ([0048]-[0049]: 130e, horizontally placed on layer 160) and a second gettering material ([0048]-[0049]: second gettering material 130e in stack 140e),
wherein the polymer encapsulant is a first polymer encapsulant ([0046]-[0049]: 150a, horizontally placed on device 120; see [0042]), 
wherein the second gettering material ([0048]-[0049]: second gettering material 130e in stack 140e) is substantially encapsulated by a second polymer encapsulant ([0046]-[0049]: layer 150a is a polymer encapsulant, see [0042]), and 
wherein the second polymer encapsulant ([0048]-[0049]: second gettering material 130e in stack 140e) serves to prevent a reaction.
Chen does not expressly that the second polymer encapsulant serves to prevent a reaction between the fluorochemical lubricant and the second gettering material.
However, the structure of the encapsulant is taught by Chen, therefore, one would expect that the function of serving to prevent a reaction between the fluorochemical lubricant and the second gettering material, is inherent; for where the structure is taught, there a prima facie of obviousness.

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the component of Caplet as modified by Sauer and Robbins, the device including the polymer encapsulant being a first polymer encapsulant, wherein the second gettering material is substantially encapsulated by a 
Regarding claim 8 and claim 16: Caplet, Sauer, Robbins and Chen teach the claim limitation of the microelectronic device package of claim 6, on which this claim depends.
Caplet as modified by Sauer and Robbins does not expressly teach that
the second gettering material comprises a hydrogen getter.
Chen teaches (e.g., Fig. 5) a microelectronic device package comprising a polymer encapsulant ([0046]-[0049]: 150a, horizontally placed on device 120; layer 150a is a polymer encapsulant, see [0042]),
 a first gettering material ([0048]-[0049]: 130e, horizontally placed on layer 160) and a second gettering material ([0048]-[0049]: second gettering material 130e in stack 140e), wherein the second gettering material comprises a hydrogen getter ([0048]-[0049]: second gettering material 130e in stack 140e; includes a moisture getter; the moisture is in the form of hydrogen molecules attached to oxygen, see [0032], [0037], [0041] and [0048]-[0049]; thus the claim of hydrogen gettering meets this requirement).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the component of Caplet as modified by Sauer and Robbins, the device including the second gettering material comprising a hydrogen getter, as taught by Chen, so as to provide a device that can effectively resist moisture 
Claim 1 teaches all the limitations of claim 9; therefore, claim 9 is similarly rejected as above; or as shown below: 
Regarding independent claim 9: Caplet teaches (e.g., Figs. 9A-9B) a method of preventing a reaction within a microelectronic device package, the method comprising: 
forming a microelectronic device package ([0100]: 3000); 
positioning a host material ([0102]: 130b) within the microelectronic device package; 
disposing a gettering material ([0101]: 110) substantially encapsulated by a component ([0101]: 108) within the microelectronic device package, 
wherein the component (108) is between the host material (130b) and the gettering material (110); and 
wherein the polymeric component serves to prevent a reaction between the fluorochemical lubricant and the gettering material (the intended use does not distinguish from the prior art);
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.
Caplet does not expressly teach 
a polymeric component,

Sauer teaches (e.g., Fig. 1) a structure comprising getter material ([0020]: b),
wherein the structure comprises a polymeric component ([0020] and [0072]: a).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the component of Caplet, a polymeric component, as taught by Sauer, so as to seal sensitive materials inside the components or devices or to seal the components or devices themselves (Sauer: [0004]).
Robbins teaches (e.g., Figs. 1-2) a method of preventing a reaction within a microelectronic device package, the method comprising a microelectronic device package (Col. 4, Lines 1-5 and Col .5, Lines 29-35),
the method further comprising placing a fluorochemical lubricant (Col. 4, Lines 1-14: perfluorodecanoic acid, PFDA) within the microelectronic device package (Col. 4, Lines 1-5 and Col .5, Lines 29-35).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the method of Caplet as modified by Sauer, the method comprising placing a fluorochemical lubricant within the microelectronic device package, as taught by Robbins, so as to lubricate the MEMS moving parts and thus avoiding the device getting stuck and improve device liability.
Regarding claim 11: Caplet, Sauer and Robbins teach the claim limitation of the method of claim 9, on which this claim depends,
wherein the gettering material comprises at least one material selected from the group consisting of anhydrides of inorganic acids, phosphoric acid, reducing agents, hydride bases, alkali metals, alkali metal alloys, reactive metals, reactive metal 
Regarding claim 12: Caplet, Sauer and Robbins teach the claim limitation of the method of claim 9, on which this claim depends,
wherein the polymeric component comprises at least one material selected from the group consisting of high-density polyethylene (HDPE), polypropylene (PP), polystyrene (PS), hydrocarbon polymer, hydrocarbon waxes, rubber, polyamides, and combinations thereof (Sauer: [0019]-[0020]). 
Regarding claim 13: Caplet, Sauer and Robbins teach the claim limitation of the method of claim 9, on which this claim depends,
wherein the fluorochemical lubricant comprises perfluorinated alkyl or perfluorinated polyalkylene oxide tail, and a polar head group (Robbins: Col. 4, Lines 1-14: perfluorodecanoic acid, PFDA). 
Regarding claim 14: Caplet, Sauer and Robbins teach the claim limitation of the method of claim 9, on which this claim depends, 
wherein the gettering material is a first gettering material (Caplet: [0101]: 110).
Caplet as modified by Sauer and Robbins does not expressly teach that
the method further comprising disposing a second gettering material within the microelectronic device package,
 wherein the second gettering material is capable of removing a byproduct of a reaction involving the first gettering material.
Caplet teaches (e.g., Fig. 6) a method comprising a first getter material ([0090]: 110b) and a microelectronic device package (500),

disposing a second gettering material ([0090]-[0091]: 110a), within the microelectronic device package (500),
wherein the second gettering material is capable of removing a byproduct of a reaction involving the first gettering material ([0090]-[0091]: the second gettering material 110a is intended to be used for removing a byproduct of a reaction involving the first gettering material).
Same material composition has same or similar properties (the intended use does not distinguish from the prior art);
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Caplet (US 2012/0325091 A1) in view of Sauer et al. (US 2010/0068474 A1),  Robbins et al. (US 6,300,294 B1) and Chen (US 2012/0024722 A1) as applied above and further in view of Machida (US 2018/0210207 A1)
Regarding claim 2: Caplet, Sauer and Robbins teach the claim limitation of the microelectronic device package of claim 1, on which this claim depends.
Caplet as modified by Sauer and Robbins does not expressly teach that the host material comprises at least one material selected from the group consisting of polyvinyl butyral (PVB), hydroxypropyl cellulose (HPC), poly(vinyl pyrrolidone) (PVP).

wherein the host material comprises at least one material selected from the group consisting of polyvinyl butyral (PVB), hydroxypropyl cellulose (HPC), poly(vinyl pyrrolidone) (PVP) ([0085]: polyvinyl butyrate resin ( PVB)).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the component of Caplet as modified by Sauer and Robbins, the host material being polyvinyl butyrate resin (PVB), as taught by Machida, for the art recognized suitable as a host material.
Regarding claim 10: Caplet, Sauer and Robbins teach the claim limitation of the method of claim 9, on which this claim depends,
wherein the host material comprises polyvinyl butyral (PVB), hydroxypropyl cellulose (HPC), poly(vinyl pyrrolidone) (PVP), and combinations thereof. 
Caplet as modified by Sauer and Robbins does not expressly teach that 
the host material comprises at least one material selected from the group consisting of polyvinyl butyral (PVB), hydroxypropyl cellulose (HPC), poly(vinyl pyrrolidone) (PVP).
Machida teaches (e.g., Figs. 1-7) a method comprising a host material  ([0085]),
wherein the host material comprises polyvinyl butyral (PVB), hydroxypropyl cellulose (HPC), poly(vinyl pyrrolidone) (PVP) ([0085]: polyvinyl butyrate resin ( PVB)).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the component of Caplet as modified by Sauer and 
The material is recognized as suitable as a host material; this establishes a prima facie cases of obviousness. (See, for example, M.P.E.P. § 2144.07).	

Claims 17-26 are rejected under 35 U.S.C. 103 as being unpatentable over Caplet (US 2012/0325091 A1) in view of Sauer et al. (US 2010/0068474 A1), Robbins et al. (US 6,300,294 B1), chaadt (US 2007/0172991 A1) and Chen (US 2012/0024722 A1).
Regarding independent claim 17 and claim 22: Caplet teaches (e.g., Figs. 9A-9B) a microelectronic device package comprising: 
a host material ([0102]: 130b); and 
a component ([0101]: 108) between the host material and a gettering material ([0101]: 110).
Caplet does not expressly teach 
a polymeric component,
a fluorochemical lubricant,
wherein the polymeric component substantially encapsulates the fluorochemical lubricant, and 
wherein the polymeric component serves to prevent a reaction involving the fluorochemical lubricant. 
Note that Caplet does disclose that the component ([0101]: 108) substantially encapsulates the gettering material ([0101]: 110).

wherein the structure comprises a polymeric component ([0020] and [0072]: a).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to make the component of Caplet, a polymeric component, as taught by Sauer, so as to seal sensitive materials inside the components or devices or to seal the components or devices themselves (Sauer: [0004]).
Robbins teaches (e.g., Figs. 1-2) a microelectronic device package comprising a fluorochemical lubricant (Col. 4, Lines 1-14: perfluorodecanoic acid, PFDA).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the component of Caplet as modified by Sauer, the fluorochemical lubricant, as taught by Robbins, so as to lubricate the MEMS moving parts and thus avoiding the device getting stuck and improve device liability.
Schaadt teaches (e.g., Fig. 1) a microelectronic device package comprising a lubricant material and a getter alternatively disposed within the package (Col. 15, Lines 18-26).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to enable the disclosure of Caplet as modified by Sauer, Robbins and Schaadt and arrive at “wherein the polymeric component substantially encapsulates the fluorochemical lubricant, and wherein the polymeric component serves to prevent a reaction involving the fluorochemical lubricant”, so as to store the lubricant in the getter matter for efficient delivery to the MEMS device’s moving parts and improve device reliability by preventing striction and friction phenomena during operation.

wherein the polymer encapsulant ([0033]: encapsulation layer 150) between the polymer host material ([0033]: host 170 includes polymer host material; e.g., acrylic or expoxy) and the gettering ([0033]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the component of Caplet as modified by Sauer, Robbins and Schaa, the package comprising the polymer encapsulant between the polymer host material and the gettering, as taught by Chen, for the benefit of control the getting process of the environment and better protect the gas sensitive device from contamination.
Regarding claim 18 and claim 23: Caplet, Sauer, Robbins, Schaadt and Chen teach the claim limitation of the microelectronic device package of claim 17, on which this claim depends,
wherein the microelectronic device package further comprises a gettering material ([0101]: 110), and 
wherein the polymeric component further serves to prevent a reaction between the gettering material and the fluorochemical lubricant (Intended use, this limitation does not differentiate the claimed invention from the prior art structure).
Same material composition has same or similar properties (the intended use does not distinguish from the prior art);

Regarding claim 19 and claim 24: Caplet, Sauer, Robbins, Schaadt and Chen teach the claim limitation of the microelectronic device package of claim 18, on which this claim depends,
wherein the gettering material comprises at least one material selected from the group consisting of anhydrides of inorganic acids, phosphoric acid, reducing agents, hydride bases, alkali metals, alkali metal alloys, reactive metals, reactive metal hydrides, inorganic salts, zeolite molecular sieves, and combinations thereof (Caplet: [0054]: titanium is a reactive metal).
Regarding claim 20 and claim 25: Caplet, Sauer, Robbins, Schaadt and Chen teach the claim limitation of the microelectronic device package of claim 17, on which this claim depends,
wherein the polymeric component comprises at least one material selected from the group consisting of high-density polyethylene (HDPE), polypropylene (PP), polystyrene (PS), hydrocarbon polymer, hydrocarbon waxes, rubber, polyamides, and combinations thereof (Sauer: [0019]-[0020]: hydrocarbon polymer).
Regarding claim 21 and claim 26: Caplet, Sauer, Robbins, Schaadt and Chen teach the claim limitation of the microelectronic device package of claim 17, on which this claim depends, wherein the fluorochemical lubricant comprises perfluorinated alkyl . 

Allowable Subject Matter
Claims 27-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 27: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a method of fabricating a microelectronic device package, the method comprising: 
“disposing a fluorochemical lubricant substantially encapsulated by a polymeric component within the microelectronic device package within an environment at a first temperature, 
wherein the polymeric component is between the host material and the fluorochemical lubricant, and 
wherein the polymeric component serves to prevent a reaction involving the fluorochemical lubricant at the first temperature;
and increasing the temperature of the environment to a second temperature higher than the first temperature, 
wherein the second temperature is: above a critical temperature to achieve miscibility of the polymeric component and the fluorochemical lubricant, or above a melting temperature of the polymeric component to allow release of the fluorochemical lubricant from within the encapsulation”.



Response to Arguments
Applicant’s arguments filed 05/17/2021 with respect to claim(s) claims 1-32 have been considered but are moot because the new ground of rejection does not rely solely on the combination previous references on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument or related to the amendment as filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL necessitated by amendment.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606.  The examiner can normally be reached on M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826